AINSWORTH, Circuit Judge
(dissenting) :
I cannot join the majority in the reversal of the judgment in favor of defendants, dismissing plaintiff’s suit, rendered on answers by the jury to written interrogatories, that the vessel was not unseaworthy and the shipowner was not negligent, where the basis assigned in the majority opinion is the stated inadequacy of an instruction of the trial judge to the jury on what constitutes unseaworthiness.
The trial judge did not give the instruction on unseaworthiness in the language proffered by plaintiff’s counsel, though he had agreed to do so. But the instruction which the Court gave was sufficient to cover what was reasonably necessary under the facts developed in the trial. Considering the instructions as a whole and the specific charge as to unseaworthiness in connection with the cargo bands, I believe the charge was sufficient under the law and prior holding in this court, and that the jury could and did intelligently decide the case on the evidence. We said in Delancey v. Motichek Towing Service, Inc., 5 Cir., 1970, 427 F.2d 897, 902:
“A litigant is entitled to have a trial judge advise the jury of his claims and theories of law, if, they are supported by the evidence and brought to the attention of the court. Nehr-ing v. Empresa Lineas Marítimas Ar-gentinas, 5 Cir. 1968, 401 F.2d 767; Marshall v. Isthmian Lines, Inc., 5 Cir. 1964, 334 F.2d 131; Oliveras v. United States Lines Co., 2 Cir. 1963, 318 F.2d 890. The court is not required to give instructions in the language and form a litigant’s lawyer fancies. The court has ‘considerable latitude in the choice of language used to convey to the jury in a clear and correct fashion the applicable law’. Kayo Oil Co. v. Sammons, 5 Cir., 1963, 321 F.2d 729, 730. See also Nowell v. Dick, 5 Cir., 1969, 413 F.2d 1204. If the instruction as given sufficiently covers the case so that a jury can intelligently determine the questions presented, the judgment will not be disturbed because further amplification is refused. United States v. Bayer, 1947, 331 U.S. 532, 67 S.Ct. 1394, 91 L.Ed. 1654; Ohio & Mass. Ry. v. McCarthy, 1878, 96 U.S. 258, 24 L.Ed. 693.”
The district court’s failure to give the jury charge agreed upon was a matter of trial court discretion which I consider was not abused, and which does not require reversal. See M. H. Trawick v. Manhattan Life Ins., 5 Cir., 1973, - F.2d —.
Especially disturbing is the conclusion of the majority to foreclose the issue of indemnity against third-party plaintiffs, on remand and retrial of this case. Fundamental equity requires that the indemnity issue should likewise be retried. Third-party plaintiffs are deprived of basic fairness by the majority’s denial of the opportunity to develop facts and evidence in light of the majority opinion and to obtain a new ruling *384on the issue of indemnity. If plaintiff is to be accorded a new day on the question of unseaworthiness, evenhanded justice also requires a similar opportunity to third-party plaintiffs on the indemnity issue.